Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.	Claims 1, 3-7, 9-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,852804. Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim correspondence given below:
Claim 1/7/14 of the pending application
Claim 1 of the patent 
A power management system, comprising: a first power source coupled to a first over-current protection subsystem; a first power distribution subsystem coupled to the first over-current protection subsystem; and a computing device including: at least one computing component; at least one first power conversion device coupled to the first power distribution subsystem; and a power management subsystem coupled to the at least one computing component and the at least one first power conversion device,
A power management system, comprising: a first power grid coupled to a first circuit breaker; a first power distribution unit coupled to the first circuit breaker; and a server device including: at least one server component; at least one first power supply unit (power supply unit is a type of power conversion device as it converts AC to DC current) coupled to the first power distribution unit; and a power management subsystem coupled to the at least one server component and the at least one first power supply unit, 
wherein the power management subsystem is configured to: monitor a first input current draw of each first power conversion device; determine whether the first input current draw exceeds a first input current limit that is based on the first over-current protection subsystem;
wherein the power management subsystem is configured to: monitor a first input current draw of each first power supply unit; determine whether the first input current draw exceeds a first input current limit that is based on the first circuit breaker;
and throttle, in response the first input current draw exceeding the first input current limit, the at least one computing component to: lower the first input current draw below the first input current limit;
 throttle, in response the first input current draw exceeding the first input current limit, the at least one server component to reduce the first input current draw below the first input current limit;
and reduce a first current draw difference between the first input current draw and the first input current limit such that stranded power on the at least one first power conversion device is reduced.
and adjust the first input current limit to reduce a current draw difference between the first input current limit and a throttled current draw that results when the at least one server component; throttled, wherein the reduction of the current draw difference is based on a policy to reduce stranded power on the at least on power supply unit.


For claims 3, 9 and 16, claim 3 of the patented application teaches the corresponding limitations except reduction of current difference to reduce stranded power. Claim 1 of the patented application further teaches reducing stranded power on the at least one power supply unit and therefore include the second power supply unit that performs stranded power reduction. Although patented claim does not explicitly mention about current difference reduction, such a reduction is taught in claim 1 and can be equally applicable for claims 3, 9 and 16 of the pending application. 

For claims 4, 11 and 18, claim 4 of the patented application teaches the corresponding limitations.

For claims 5, 12 and 19, claim 5 of the patented application teaches the corresponding limitations

For claims 6, 13 and 20, claim 1 of the patented application teaches the corresponding limitations in the last paragraph. 

For claims 10 and 17, claim 9 of the patented application teaches the corresponding limitations.

Claim Objections
3.	Claims 7-13 are objected to because of the following informalities:  claim 7 recites “the at least one system component” in line 12 that lacks antecedent basis. Claim 8-13 depend on claim 7 and incorporate the informalities.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-6, 7, 11-13, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al (US Patent Application Publication 2019/0332155; cited in IDS), further in view of Langgood et al (US Patent Application Publication 2009/0282274; cited in IDS), further in view of Arar et al (US Patent Application Publication 20180323643).

For claim 1, Humphrey et al teach the following limitations: A power management system (Fig 1 – Fig 2), comprising:  a computing device (100 in Fig 1)  including: at least one computing component (106 in Fig 1); at least one first power conversion device (102 in Fig 1; [0014]); and a power management subsystem coupled to the at least one computing component and the at least one conversion device (controller 104 shown in Fig 1 and Fig 1; 104 is coupled to 102 and 106), wherein the power management subsystem is configured to: monitor a first input current draw of each first power conversion device (212 in Fig 2; [0022] mentions about current drawn by the component from power supply; [0015] mentions that output current of power supply is measured); determine whether the first input current draw exceeds a first input current limit ([0023] mentions that controller is notified of the ranges of overcurrent; the first current limit is threshold current value mentioned in [0023]) ; and throttle, in response the first input current draw exceeding the first input current limit, the at least one computing component to lower the first input current draw below the first input current limit (216 in Fig 2; 328 in Fig 3; [0024] mentions that throttling is performed when overcurrent does not cease; thus throttling reduces current). 

For the limitation “a first input current limit that is based on the first over-current protection subsystem”, [0011] mention that circuit breaker is an overcurrent protection circuit to prevent damage of the component, [0028] mentions that overcurrent corresponds to safety rating of the server. As the circuit breaker prevents damage to server, the the overcurrent limit is based on circuit breaker limit. However, Langgood et al teach with clarification, which is explained below. 

Humphrey does not explicitly mention the following limitations:
a first power source coupled to a first over-current protection subsystem; 
a first power distribution subsystem coupled to the first over-current protection subsystem;
power conversion device coupled to the first power distribution subsystem  
Langgood et al teach the following limitations: 
a first power grid coupled to a first over-current protection subsystem (power line 152 shown in Fig 1 is connected to power grid as mentioned in [0018] Homeplug powerline alliance; circuit breaker in Fig 1 is the overcurrent protection subsystem); 
a first power distribution unit coupled to the first circuit breaker (power socket 162 shown in Fig 1);
power supply unit coupled to the first power distribution unit  (Fig 1; 134, 138 coupled to power socket)
monitor a first input current draw of each first power supply unit ([0024] mentions that monitoring a current power load of a circuit breaker representing current drawn by power supply and computing device) and determine whether the first input current draw exceeds a first input current limit that is based on the first circuit breaker ([0025]; predetermined threshold is based on the circuit breaker rating)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Humphrey and Langgood to connect the system to a power grid via circuit breaker and power distribution unit, since servers in the data centers are typically connected to the main power grid via the distribution unit. In Langgood, the server power supply is DC power supply ([0014]). The servers with the DC power supply can be provided from the external power grid and PDU to ensure continuous operation of the system. The circuit breakers provide overcurrent protection of the system and hence, the circuit breaker ratings needs to be considered for overcurrent detection scenarios. 

Humphrey, in view of Langgood does not explicitly mention the limitations “reduce a current draw difference between the first input current draw and the first input current limit such that stranded power on the at least one power conversion device is reduced”
Arar et al teach the following limitations:  
reduce a current draw difference between the first input current draw and the first input current limit (STEP 112 AND STEP 116 OF Fig 2; [0020] mention that current error is the difference of actual power demand or input current draw and the target power demand or the input current limit; [0020] further mentions about reducing current error) such that stranded power on the at least one power conversion device is reduced ([0037]-[0038] mention that the actual power demand  and  the target power demand difference is reduced)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Humphrey, Langgood and Arar to adjust the current draw difference between current limit set by the circuit breaker (i.e., overcurrent protection subsystem) and the actual current draw so that the power utility can prevent the undesirable strain on the utility ([0036], Arar). The utility can provide a stable power when the current error is minimized. The current limit from the target power is preferable based on overcurrent so that a system can work safely ([0036], Arar). 

For claim 4, Langgood teaches communication system network (Fig 1) and receiving the first current limit from admin ([0025]; system admin may establish predetermined threshold as 1 amp based on circuit breaker rating being 2 AMP). 

For claim 5, Langgood teaches that current power load represent the amount of power ([0024]), such as 350 watts. [0031] and [0020] mention about power domain map to determine the breaker current threshold. Examiner takes an official notice that power domain map includes the server power budget. It would have been obvious for one ordinary skill in the art to consider power budget of the server to determine the current limit, since this ensures global safety of the system. 

For claim 6, Arar teaches target power demand (i.e., current) is adjusted to reduce the current error ([0038]). 

For claim 7, Humphrey et al teach the following limitations: An Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system ([0018]-[0020]), cause the processing system to provide a power management subsystem(controller 104 shown in Fig 1 and Fig 1; 104 is coupled to 102 and 106)  that is configured to: monitor a first input current draw of at least one first power conversion device that is coupled to a first power source (212 in Fig 2; [0022] mentions about current drawn by the component from power supply; [0015] mentions that output current of power supply is measured); determine whether the first input current draw exceeds a first input current limit ([0023] mentions that controller is notified of the ranges of overcurrent; the first current limit is threshold current value mentioned in [0023]); and 35 4816-8694-6162 v.1PATENT Docket No.: 16356.1962US02 (112471.02) Customer No.: 160825 throttle, in response the first input current draw exceeding the first input current limit, the at least one system component to: lower the first input current draw below the first input current limit (216 in Fig 2; 328 in Fig 3; [0024] mentions that throttling is performed when overcurrent does not cease; thus throttling reduces current).  

For the limitation “a first input current limit that is based on the first over-current protection subsystem”, [0011] mention that circuit breaker is an overcurrent protection circuit to prevent damage of the component, [0028] mentions that overcurrent corresponds to safety rating of the server. As the circuit breaker prevents damage to server, the the overcurrent limit is based on circuit breaker limit. However, Langgood et al teach with clarification, which is explained below. 

Humphrey does not explicitly mention the following limitations:
a first power source coupled to a first over-current protection subsystem; 
a first power distribution subsystem coupled to the first over-current protection subsystem;
power conversion device coupled to the first power distribution subsystem  
Langgood et al teach the following limitations: 
a first power grid coupled to a first over-current protection subsystem (power line 152 shown in Fig 1 is connected to power grid as mentioned in [0018] Homeplug powerline alliance; circuit breaker in Fig 1 is the overcurrent protection subsystem); 
a first power distribution unit coupled to the first circuit breaker (power socket 162 shown in Fig 1);
power supply unit coupled to the first power distribution unit  (Fig 1; 134, 138 coupled to power socket)
monitor a first input current draw of each first power supply unit ([0024] mentions that monitoring a current power load of a circuit breaker representing current drawn by power supply and computing device) and determine whether the first input current draw exceeds a first input current limit that is based on the first circuit breaker ([0025]; predetermined threshold is based on the circuit breaker rating)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Humphrey and Langgood to connect the system to a power grid via circuit breaker and power distribution unit, since servers in the data centers are typically connected to the main power grid via the distribution unit. In Langgood, the server power supply is DC power supply ([0014]). The servers with the DC power supply can be provided from the external power grid and PDU to ensure continuous operation of the system. The circuit breakers provide overcurrent protection of the system and hence, the circuit breaker ratings needs to be considered for overcurrent detection scenarios. 

Humphrey, in view of Langgood does not explicitly mention the limitations “reduce a current draw difference between the first input current draw and the first input current limit such that stranded power on the at least one power conversion device is reduced”
Arar et al teach the following limitations:  
reduce a current draw difference between the first input current draw and the first input current limit (STEP 112 AND STEP 116 OF Fig 2; [0020] mention that current error is the difference of actual power demand or input current draw and the target power demand or the input current limit; [0020] further mentions about reducing current error) such that stranded power on the at least one power conversion device is reduced ([0037]-[0038] mention that the actual power demand  and  the target power demand difference is reduced)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Humphrey, Langgood and Arar to adjust the current draw difference between current limit set by the circuit breaker (i.e., overcurrent protection subsystem) and the actual current draw so that the power utility can prevent the undesirable strain on the utility ([0036], Arar). The utility can provide a stable power when the current error is minimized. The current limit from the target power is preferable based on overcurrent so that a system can work safely ([0036], Arar). 

For claim 11, Langgood teaches communication system network (Fig 1) and receiving the first current limit from admin ([0025]; system admin may establish predetermined threshold as 1 amp based on circuit breaker rating being 2 AMP). 

For claim 12, Langgood teaches that current power load represent the amount of power ([0024]), such as 350 watts. [0031] and [0020] mention about power domain map to determine the breaker current threshold. Examiner takes an official notice that power domain map includes the server power budget. It would have been obvious for one ordinary skill in the art to consider power budget of the server to determine the current limit, since this ensures global safety of the system. 

For claim 13, Arar teaches target power demand (i.e., current) is adjusted to reduce the current error ([0038]). 

For claim 14, Humphrey et al teach the following limitations: A method comprising: monitoring, by a power management subsystem (controller in Fig 2; [0032]-[0034]; [0047]-[0049]) in a computing device (100 in Fig 1), a first input current draw of at least one first power conversion device in the computing device that is coupled to a first power source (212 in Fig 2; [0022] mentions about current drawn by the component from power supply; [0015] mentions that output current of power supply is measured); determining, by the power management subsystem, whether the first input current draw exceeds a first input current limit ([0023] mentions that controller is notified of the ranges of overcurrent; the first current limit is threshold current value mentioned in [0023]); and 35 4816-8694-6162 v.1PATENT Docket No.: 16356.1962US02 (112471.02) Customer No.: 160825 throttling, by the power management subsystem, in response the first input current draw exceeding the first input current limit, the at least one computing component to: lower the first input current draw below the first input current limit (216 in Fig 2; 328 in Fig 3; [0024] mentions that throttling is performed when overcurrent does not cease; thus throttling reduces current).  

For the limitation “a first input current limit that is based on the first over-current protection subsystem”, [0011] mention that circuit breaker is an overcurrent protection circuit to prevent damage of the component, [0028] mentions that overcurrent corresponds to safety rating of the server. As the circuit breaker prevents damage to server, the the overcurrent limit is based on circuit breaker limit. However, Langgood et al teach with clarification, which is explained below. 

Humphrey does not explicitly mention the following limitations:
a first power source coupled to a first over-current protection subsystem; 
a first power distribution subsystem coupled to the first over-current protection subsystem;
power conversion device coupled to the first power distribution subsystem  
Langgood et al teach the following limitations: 
a first power grid coupled to a first over-current protection subsystem (power line 152 shown in Fig 1 is connected to power grid as mentioned in [0018] Homeplug powerline alliance; circuit breaker in Fig 1 is the overcurrent protection subsystem); 
a first power distribution unit coupled to the first circuit breaker (power socket 162 shown in Fig 1);
power supply unit coupled to the first power distribution unit  (Fig 1; 134, 138 coupled to power socket)
monitor a first input current draw of each first power supply unit ([0024] mentions that monitoring a current power load of a circuit breaker representing current drawn by power supply and computing device) and determine whether the first input current draw exceeds a first input current limit that is based on the first circuit breaker ([0025]; predetermined threshold is based on the circuit breaker rating)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Humphrey and Langgood to connect the system to a power grid via circuit breaker and power distribution unit, since servers in the data centers are typically connected to the main power grid via the distribution unit. In Langgood, the server power supply is DC power supply ([0014]). The servers with the DC power supply can be provided from the external power grid and PDU to ensure continuous operation of the system. The circuit breakers provide overcurrent protection of the system and hence, the circuit breaker ratings needs to be considered for overcurrent detection scenarios. 

Humphrey, in view of Langgood does not explicitly mention the limitations “reduce a current draw difference between the first input current draw and the first input current limit such that stranded power on the at least one power conversion device is reduced”
Arar et al teach the following limitations:  
reduce a current draw difference between the first input current draw and the first input current limit (STEP 112 AND STEP 116 OF Fig 2; [0020] mention that current error is the difference of actual power demand or input current draw and the target power demand or the input current limit; [0020] further mentions about reducing current error) such that stranded power on the at least one power conversion device is reduced ([0037]-[0038] mention that the actual power demand  and  the target power demand difference is reduced)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Humphrey, Langgood and Arar to adjust the current draw difference between current limit set by the circuit breaker (i.e., overcurrent protection subsystem) and the actual current draw so that the power utility can prevent the undesirable strain on the utility ([0036], Arar). The utility can provide a stable power when the current error is minimized. The current limit from the target power is preferable based on overcurrent so that a system can work safely ([0036], Arar). 

For claim 18, Langgood teaches communication system network (Fig 1) and receiving the first current limit from admin ([0025]; system admin may establish predetermined threshold as 1 amp based on circuit breaker rating being 2 AMP). 

For claim 19, Langgood teaches that current power load represent the amount of power ([0024]), such as 350 watts. [0031] and [0020] mention about power domain map to determine the breaker current threshold. Examiner takes an official notice that power domain map includes the server power budget. It would have been obvious for one ordinary skill in the art to consider power budget of the server to determine the current limit, since this ensures global safety of the system. 

For claim 20, Arar teaches target power demand (i.e., current) is adjusted to reduce the current error ([0038]). 

Allowable Subject Matter
5.	Claims 2, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186